Exhibit 10.24
 
NOTE PURCHASE AGREEMENT
 
NOTE PURCHASE AGREEMENT dated as of July 16, 2015 (this “Agreement”) between the
EGS, LLC, a Delaware limited liability company (the “Purchaser”), and Merriman
Holdings, Inc., a Delaware corporation (the “Company”).
 
WHEREAS, the Purchaser and the Company entered into the Note Purchase Agreement
dated as of April 20, 2015 (the “Original Note Purchase Agreement”), pursuant to
which the Company issued to the Purchaser, and the Purchaser purchased from the
Company, the Note and the Warrants (both as defined in the Original Note
Purchase Agreement)
 
WHEREAS, subject to the terms and conditions in this Agreement, the Purchaser is
purchasing the Additional Note and the Additional Warrants (each as defined
herein), subject to the terms and condition hereof.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.             Purchase of Secured Promissory Note and Common Stock Purchase
Warrants. On the terms and subject to the conditions contained in this
Agreement, the Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to issue to Purchaser, for an aggregate purchase price of
$333,333.33, (i) a Secured Promissory Note in the original principal amount of
$333,333.33 (the “Additional Note”), provided, however, if the Purchaser tenders
to the Company for exchange the $1,000,000 secured promissory note dated April
20, 2015 issued by the Company pursuant to the Original Note Purchase Agreement,
the Company shall issue to the Purchaser, in exchange therefor and for the
Additional Note, a Secured Promissory Note in the original principal amount of
$1,333,333.33 in the form attached hereto as Exhibit A (the “Note”), and (ii) a
Common Stock Purchase Warrant to purchase 166,667 shares of common stock of the
Company, in substantially the same form as the warrants issued pursuant to the
Original Note Purchase Agreement (the “Warrants”, and together with the Note,
the “Securities”).  The Company’s obligations under the Note shall be secured by
a pledge by the Company of all of the capital stock of Merriman Capital, Inc., a
California corporation, owned by it (which constitutes 99.998% of the issued and
outstanding common stock, par value $0.0001 per share, which is the only class
of its capital stock outstanding) pursuant to the Stock Pledge Agreement dated
as of April 20, 2015 (as amended from time to time, the “Stock Pledge
Agreement”) between the Company and the Purchaser.  All other outstanding
indebtedness of the Company shall be subordinated to the prior payment in full
of the Note, and any and all liens and security interests securing any of such
indebtedness shall be subordinated to the liens and security interests securing
the Note, pursuant to the Intercreditor Agreement dated as of April 20, 2015 (as
amended as of July 10, 2015) among the holders of such other indebtedness, the
Purchaser and the Company.
 
The Purchaser shall be entitled to instruct the Company to issue the Warrants in
a name designated by the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 


2.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchaser as follows:


2.1              Authority; Binding Agreements.  The Company is duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  The execution, delivery and performance of this Agreement by the
Company has been duly approved by all required parties and all other actions
required to authorize the offer and sale of the Securities have been duly
taken.  The Company has the requisite power and authority to execute and deliver
this Agreement, and perform its obligations therein and consummate the
transactions contemplated hereby.  When executed and delivered by the Company,
this Agreement will constitute the valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (regardless of whether
such enforcement is considered in a proceeding at law or at equity).
 
2.2              No Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated hereby, except qualification (or taking such action as may be
necessary to secure an exemption from qualification, if available) of the offer
and sale of the Securities under applicable federal and state securities laws,
which filings and qualifications, if required, will be accomplished in a timely
manner.
 
3.             Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company as follows:
 
3.1              Due Execution; Enforceability.  The Purchaser has duly executed
and delivered this Agreement and this Agreement constitutes the valid and
legally binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity (regardless of whether such enforcement is considered in a proceeding at
law or at equity).
 
3.2              Financial Status.  The Purchaser has such knowledge and
experience in financial and business matters as will enable the Purchaser to
evaluate the merits and risks of an investment in the Company, and the Purchaser
has the capacity to protect its own interests in connection with an investment
in the Securities.


3.3              Investment Intent.  The Purchaser is acquiring the Securities
for its own account as a principal, for investment purposes only, not for any
other person or entity and not for the purpose of resale or distribution.  Other
than designating that the Warrants be issued in the name of the members of the
Purchaser individually, the Purchaser does not have any present intention of
selling, granting any participation in or otherwise distributing any such
Securities.
  

 
 

--------------------------------------------------------------------------------

 
 
4.             Board Observer Rights.  So long as the Note remains outstanding,
the Company shall hold regular meetings of its board of directors at least once
per calendar quarter and the Purchaser shall be entitled to designate one (1)
observer to the board of directors of the Company, and any committee thereof,
which observer shall receive (at the same time and in the same manner provided
to the directors) notice of and copies of all materials provided to directors in
connection with, and shall be entitled to attend, all meetings of the board of
directors of the Company, and any committee thereof.  Such observer shall also
receive (at the same time and in the same manner provided to the directors)
notice of and copies of all materials provided to the directors of the Company
in connection with any actions to be taken by written consent of the board of
directors of the Company, and any committee thereof.  The Company shall
reimburse Purchaser for all reasonable expenses (including all travel, meal and
lodging expenses) incurred by its board observer in connection with attending
any meetings described above.
 
5.             Miscellaneous Provisions.
 
5.1              Further Assurances. The Purchaser and the Company each hereby
covenant to execute and deliver, from time to time, such additional documents
and instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out, and perform all of the terms, provisions,
and conditions of this Agreement and the transactions contemplated hereby,
including any required regulatory approvals or any approvals by any applicable
governmental authority.
 
5.2              Assignment.  Except as expressly contemplated in Section 1
hereof, neither party shall have the right or the power to assign or delegate
any provision of this Agreement or any rights it may have in, to or under this
Agreement except with the prior written consent of the other party.  Except as
provided in the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties’ respective successors, assigns,
executors and administrators.
 
5.3              Interpretation; Counterparts.  The headings contained in this
Agreement are for reference purposes only and do not define or limit the
provisions hereof.  Section, party, recital, exhibit and preamble references are
to this Agreement unless otherwise stated.  This Agreement may be executed by
facsimile and in separate counterparts, each of which shall be deemed an
original and both of which shall constitute one and the same document.
 
5.4              Entire Agreement.  This Agreement and any agreement referred to
herein or executed contemporaneously herewith, constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior oral or written, and all contemporaneous oral, agreements,
representations, warranties, statements, promises and understandings with
respect to the subject matter hereof.  This Agreement may be amended only in a
writing executed by the party to be bound thereby.
 
5.5              No Implied Waivers.  No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
 
 

--------------------------------------------------------------------------------

 
 
5.6              Expenses.  Except as otherwise specifically provided in this
Agreement, the parties to this Agreement shall bear their respective costs and
expenses incurred in connection with the preparation and execution of this
Agreement and the transactions contemplated hereby.
 
5.7              Severability.  If any provision of this Agreement or the
application thereof to any person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of that provision to other persons or circumstances is not affected thereby, and
that provision shall be enforced to the greatest extent permitted by law.
 
5.8              GOVERNING LAW.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
 
5.9              CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE STATE OR UNITED
STATES FEDERAL COURT SITTING IN NEW YORK, NEW YORK AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR IN SUCH FEDERAL COURT.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH AN ACTION OR PROCEEDING.  EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO SUCH PARTY
AT ITS ADDRESS SPECIFIED IN THIS AGREEMENT (WHICH MAILING SHALL BE BY CERTIFIED
MAIL).  EACH PARTY HERETO AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
IN WITNESS WHEREOF, the parties have hereby executed this Subscription Agreement
as of the day set forth above and in the acceptance set forth below.
 



 
MERRIMAN HOLDINGS, INC.
             
By:
     
D. Jonathan Merriman
       
EGS, LLC
             
By:
     
Marshall Geller, Managing Member

    
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF SECURED PROMISSORY NOTE
  
 
 

--------------------------------------------------------------------------------

 
 
SECURED PROMISSORY NOTE
 








$1,333,333.33
July 16, 2015

San Francisco, California




FOR VALUE RECEIVED, MERRIMAN HOLDINGS, INC., a Delaware corporation (“Maker”),
hereby promises to pay to the order of EGS, LLC, a Delaware limited liability
company (“Lender”), its successors and assigns, in lawful money of the United
States of America, the lesser of ONE MILLION THREE HUNDRED THIRTY-THREE THOUSAND
THREE HUNDRED THIRTY-THREE AND 33/100 DOLLARS ($1,333,333.33) or the principal
amount outstanding from time to time under this Promissory Note, together with
accrued and unpaid interest thereon, at the rate or rates set forth below, on
July 16, 2016 (or, if such date is not a business day, the next preceding
business day) (the “Maturity Date”) or such earlier date on which all
outstanding obligations payable by Maker hereunder become due and payable in
accordance with the terms hereof.


The unpaid principal amount of this Promissory Note shall bear interest at a
rate per annum equal to twelve percent (12.00%) calculated on the basis of a 365
day year and the actual number of days elapsed and payable quarterly in arrears
on the last business day of July, October and January in each year and on the
Maturity Date (each, an “Interest Payment Date”); provided, however, that upon
the occurrence and during the continuance of any Event of Default (as
hereinafter defined), all outstanding principal (and, to the extent permitted by
law, accrued interest that was payable, but was not paid, on any prior Interest
Payment Date) shall bear interest at a rate per annum equal to fifteen percent
(15.00%) calculated on the basis of a 365 day year and the actual number of days
elapsed, which interest shall be payable upon demand.  If any interest is
determined to be in excess of the then legal maximum rate, then that portion of
each interest payment representing an amount in excess of the then legal maximum
rate shall be deemed a payment of principal and applied against the principal of
the obligations evidenced by this Promissory Note.  All accrued and unpaid
interest on this Promissory Note shall be payable on the Maturity Date or on
such earlier date as this Promissory Note shall be prepaid, in whole or in part.


This Promissory Note replaces the secured promissory note dated April 20, 2015
in the stated principal amount of $1,000,000 made by the Maker payable to the
order of the Lender (the “Original Promissory Note”); accrued interest on the
principal amount of the Original Promissory Note outstanding from time to time
from and including the date of initial funding thereof on April 28, 2015 through
but excluding the date of this Promissory Note, shall be paid on the Interest
Payment Date occurring on July 31, 2015 (the “Initial Interest Payment
Date”).  This Promissory Note also evidences an additional loan made by the
Lender to the Maker in the principal amount of $333,333.33 on or about the date
hereof; accrued interest on the principal amount of such additional loan
outstanding from time to time from and including the date of funding thereof
through and including the Initial Interest Payment Date, together with interest
accruing on the portion of the principal amount hereof heretofore evidenced by
the Original Promissory Note from and including the date of this Promissory Note
through and including the Initial Interest Payment Date, also shall be paid on
the Initial Interest Payment Date.
 
 
 

--------------------------------------------------------------------------------

 


As additional consideration to Lender, and a material inducement to Lender to
loan funds to the Maker pursuant to this Note, Maker agrees to issue to the
Lender warrants to purchase Common Stock, $0.0001 par value per share (“Common
Stock”), of the Maker (the “Warrants”).  The number of shares of Common Stock
issuable upon exercise in full of the Warrants (the “Warrant Shares”) shall be
666,667, the exercise price of the Warrants shall be $1.00 per Warrant Share and
the expiry date of the Warrants shall be the date that is five (5) years after
the date hereof; provided, however, that the exercise price of any Warrants
exercised after the occurrence of an Event of Default (as hereinafter defined)
(regardless whether such Event of Default is cured or waived) shall be $0.01 per
Warrant Share.  Warrants to purchase 500,000 Warrant Shares were issued and
delivered to the Lender together with delivery to the Lender of the Original
Promissory Note; the expiry date of such Warrants shall be amended to be the
date that is five (5) years after the date hereof.  Warrants to purchase the
remaining 166,667 Warrant Shares shall be delivered to the Lender substantially
concurrently with the delivery of this Promissory Note to the Lender.
 
Issuer hereby represents and warrants that the Warrant Shares will be duly
authorized, validly issued, fully paid and non-assessable upon issuance.  The
Warrant Shares will not be registered under the Securities Act of 1933, as
amended, and will carry legends restricting resale.


This Promissory Note may be prepaid in whole or in part at any time, without
premium or penalty.


This Promissory Note shall not entitle Lender to any rights as a stockholder of
Maker.


This Promissory Note is secured pursuant to that certain Stock Pledge Agreement,
dated as of April 20, 2015 (as amended as of the date hereof, the “Stock Pledge
Agreement”) between Maker and Lender.


This Promissory Note, together with the Stock Pledge Agreement, the Note
Purchase Agreement dated as of April 20, 2015 or the Note Purchase Agreement
dated as of July 16, 2015, both between the Maker and the Lender (together, the
“Note Purchase Agreements”) and the Subordination Agreement (as hereinafter
defined) are referred to herein as the “Loan Documents”.


Maker agrees that neither Maker nor any of its Subsidiaries will (i) incur or
suffer to exist any indebtedness other than Permitted Indebtedness, or (ii)
incur any other obligations of any nature whatsoever other than in the ordinary
course of business, or (iii) prepay, in whole or in part, any indebtedness or
other obligations of Maker prior to the stated maturity thereof (provided,
however, that Maker may prepay its $500,000 promissory note made payable to
Manatuck Hill Scout Fund LP in an amount up to $200,000 so long as, after giving
effect to such prepayment, such promissory note continues to be outstanding in a
principal amount not less than $300,000), or (iv) create or suffer to exist any
lien on or security interest in any of its assets, other than (x) liens and
security interests arising under the Stock Pledge Agreement, (y) liens and
security interests that are contractually subordinated to liens and security
interests arising under the Stock Pledge Agreement, securing indebtedness that
is contractually subordinated to the prior payment in full of this Promissory
Note, pursuant to the Intercreditor Agreement dated as of April 20, 2015, as
modified by the Consent and Amendment No. 1 to Intercreditor Agreement dated as
of July 10, 2015 (as so modified, the “Subordination Agreement”) among the
Lender, holders of all other outstanding indebtedness of the Maker, and the
Maker and (z) liens and security interests arising by operation of law that do
not secure indebtedness for borrowed money, or (v) sell, assign, or otherwise
transfer all or any material part of its assets, other than, in the case of any
Subsidiary, in the ordinary course of its business, or (vi) in the case of
Maker, pay any dividend or make any other distribution in respect of its Common
Stock or any other equity interest in Maker.
 
 
 

--------------------------------------------------------------------------------

 


“Permitted Indebtedness” shall mean, (1) all indebtedness of Merriman Capital,
Inc., a California corporation and a wholly-owned subsidiary of Maker, disclosed
to Lender by Maker prior to Maker’s delivery of the Original Promissory Note to
Lender, including, but not limited to, that certain Demand Promissory Note dated
as of April 9, 2015, executed and delivered by Merriman Capital, Inc. to Ronald
L. Chez and (2) all indebtedness of Maker disclosed to Lender by Maker prior to
Maker’s delivery of the Original Promissory Note to Lender that is subject to
the Subordination Agreement.


Upon the occurrence of any Event of Default described in clause (a) or (b)
below, immediately and without notice, all outstanding obligations payable by
Maker hereunder shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding.  Upon the occurrence of an Event of Default under clause (c),
(d), (e), (f) or (g) below, and at any time thereafter during the continuance of
such Event of Default, at the option and upon written notice of Lender, all
outstanding obligations payable by Maker hereunder shall, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, be forthwith due and payable, and Lender may, immediately and
without expiration of any period of grace, enforce payment of all outstanding
obligations, anything contained herein to the contrary notwithstanding.  In
addition to the foregoing remedies, upon the occurrence and during the
continuance of any Event of Default, Lender may exercise any other right power
or remedy permitted to it by law, either by suit in equity or by action at law,
or both. The occurrence of any one or more of the following shall constitute an
“Event of Default”:


(a)           Maker (i) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (ii) is unable, or admits in writing its inability, to pay
its debts generally as they mature; (iii) makes a general assignment for the
benefit of its or any of its creditors; (iv) is dissolved or liquidated in full
or in part; (v) becomes insolvent (as such term may be defined or interpreted
under any applicable statute); (vi) commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consents to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or (vii) takes any action for the purpose
of effecting any of the foregoing;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Proceedings for the appointment of a receiver, trustee, liquidator
or custodian of Maker or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to Maker or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect are commenced and an
order for relief is entered or such proceeding is not be dismissed or discharged
within thirty (30) days of commencement;


(c)           Maker (i) shall fail to pay any accrued and unpaid interest on
this Promissory Note (or fail to make any other payment (other than payment of
principal hereof) that is due and payable hereunder or under the Stock Pledge
Agreement) when the same becomes due and payable and such failure shall continue
for five (5) business days or (ii) shall fail to repay any principal of this
Promissory Note when the same becomes due and payable;


(d)           Maker (i) shall fail to observe or perform any covenant contained
in clause (i) through (vi) in the preceding paragraph or (ii) shall fail to
observe or perform any other covenant, obligation, condition or agreement
contained in this Promissory Note (other than those specified in clause (c)
above) or in any other Loan Document and such failure shall continue for fifteen
(15) business days after Maker’s receipt of written notice from Lender of such
failure or, if earlier, after Maker has knowledge or notice thereof;


(e)           A material breach of the Stock Pledge Agreement by Maker or a
material breach of the Subordination Agreement by Maker or a Subordinated Lender
(as defined therein);


(f)            Any representation, warranty, certificate, or other statement
(financial or otherwise) made or furnished by or on behalf of Maker to Lender in
writing in or in connection with this Promissory Note or any other Loan
Document, or as an inducement to Lender to make the loans evidenced by this
Promissory Note, shall be false, incorrect, incomplete or misleading in any
material respect when made or furnished; or


(g)           The Maker or any of its Subsidiaries shall fail to pay any other
indebtedness for borrowed money or interest thereon at maturity thereof, or a
breach of or default under any agreement or other document governing, or any
instrument evidencing, any such indebtedness shall occur which results in a
right by the holders thereof, whether or not exercised, to accelerate the
maturity of such indebtedness.


Maker hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Promissory
Note. Maker shall pay all costs of collection when incurred, including
attorneys’ fees, costs and expenses.


This Promissory Note shall be construed and interpreted in accordance with, and
be governed by the internal laws of, the State of New York.  The Maker agrees to
submit to the jurisdiction of New York state courts and United States federal
courts sitting in New York, New York, and waives trial by jury. In the event
that any provision of this Promissory Note or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
 
 

--------------------------------------------------------------------------------

 


All notices, demands, requests, consents, approvals, and other communications
required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail,
registered or certified, return receipt requested, postage prepaid, (iii)
delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to Maker, to: Merriman Holdings, Inc., 250
California Street, 16th Floor, San Francisco, California 94104, Attention:
General Counsel, telecopier: (415) 248-5698, (ii) if to Lender to: Marshall
Geller, St. Cloud Capital, LLC, 310 St. Cloud Road, Los Angeles, California
90077, email: mgeller@stcloudcapital.com, as may be updated by a party by
written notice to the other party from time to time.


IN WITNESS WHEREOF, Maker has caused this Promissory Note to be executed as of
the day and year first above written.



 
MERRIMAN HOLDINGS, INC.
             
By:
     
Name:  D. Jonathan Merriman
   
Title:  Chief Executive Office

 


 

--------------------------------------------------------------------------------

 